Mr. Chief Justice Craig delivered the opinion of the Court: The bond upon which the action was brought was filed under an order of the circuit court of Adams county, in a certain cause in chancery pending in the court, wherein Sarah A. Kingsbury, administratrix of the estate of Albert B. Kingsbury, deceased, was complainant, and Alexander T. Miller was defendant, and it is insisted that the principal and his sureties are not liable to an action on the bond until he has failed to obey some order or decree of the circuit court of Adams county, in relation to the partnership matters concerning which the bond was executed. It is true that the bond provides that “Miller shall make a faithful settlement of the affairs of the said co-partnership, and shall account for and pay over to the said Sarah A. Kingsbury, administratrix of the estate of Albert B. Kingsbury, deceased, or her successor or successors, whatever shall be found to be due her as such administratrix, after paying partnership debts and costs of settlement, at such time when the circuit court of Adams county * * * shall order such payment to be made by the said Miller,” and if this was the only provision of the bond, the position of the defendant might be regarded as well founded; but such is not the ease. The bond contains a provision, (and that is the one upon which the action is based,) that Alexander T. Miller shall faithfully discharge his duties as the surviving partner of the late firm of Miller & Kingsbury. In placing a construction on the bond, all of its provisions are to be considered and carried into effect, and where it is possible, the intention of the parties, as declared in each provision of the instrument, should be enforced. This provision that Miller shall faithfully discharge his duties as surviving partner, is not dependent upon that clause of the bond relating to an order of the circuit court of Adams county. It is an independent provision that the parties saw proper to incorporate into their contract, and by the execution of the bond, as the parties became bound by it, no reason occurs to us why it may not be enforced. It is also insisted, that an action can not be maintained on the bond in the name of Sarah A. Kingsbury, in her individual capacity,—that she could only sue as administratrix. It is true that the bond, as executed, provides that the obligors are “held and firmly bound unto Sarah A. Kingsbury, administratrix of the estate of Albert B. Kingsbury, deceased, or to her successor or successors;” but notwithstanding this provision, we are of opinion that the action was properly brought,—that the words following the name of Sarah A. Kingsbury may be regarded as deseriptio personae, and may be rejected as surplusage. In 2 Williams on Executors, (6th Am. ed.) bottom page 878, the author states the rule thus: “So with respect to matters of contract, it has been decided in a variety of modern cases, that an executor or administrator may sue as such, as well as in his own name, upon a contract made with him in his representative capacity.” See also note k, on same page. Also, Parker v. Wilson, 4 Hill, 57; Austin v. Monroe, 47 N. Y. 366; Wolf v. Beaird, 123 Ill. 593. In Newhall v. Turney, 14 Ill. 338, this court held that a note given to A, administrator of the estate of 0, may be sued upon by A in his own name, without describing himself as administrator. Here, as the contract or bond was made to the plaintiff after the death of her intestate, although she was described as administratrix, we think she had the right to bring the action in her individual name. Again, it was a matter of no moment, so far as the defendants are concerned, whether the action was brought in the individual or representative capacity of the plaintiff. In either event, whatever amount is recovered will be held for the benefit of the estate of Albert B. Kings-bury, deceased, and whatever defense the defendants would be entitled to interpose if the action had been brought in the ' name of plaintiff as administratrix, may be set up to the present action. . The next question relates to the measure of damages. As has been seen, the condition of the bond was, that Alexander T. Miller shall faithfully discharge his duty as surviving partner. The duty of a surviving party is so well settled that there is no room for controversy over the question. He was required to proceed without delay, and convert the assets into money, and when this was done, his duty required him to proceed at once to pay off the partnership debts. Now, as a breach, it is alleged in the declaration that Miller did not faithfully discharge his duties as the surviving partner; that on the 20th day of November, 1886, he presented and filed-in the ■ county court of Adams county a report of his doings; that by said report he showed a balance of firm moneys in his hands, over and above outlays, amounting to the sum of $3772.59; that on the 7th day of December, 1886, the question of the disposition of the balance arose in the county court, and the court ordered and decreed that Miller should pay said sum to certain creditors of the firm; that no appeal was taken from the order, but it remains in full force; that Miller failed to comply with the order, etc. Under these facts, as they are admitted by the demurrer, was the plaintiff confined to a recovery of nominal damages merely ? We think not. The bond was not given as an indemnity or as security, but, on the other .hand, the bond required the performance of certain affirmative acts, and if these were not performed, then the plaintiff ought to recover such damages as she has sustained by the failure to perform those acts. The failure of the surviving partner to pay the firm debts named in the order, left the estate of Kingsbury liable for the same. The rule that should apply in a case of this character is well stated in 2 Sutherland on Damages, 611, as follows: “Where the contract is more than for indemnity against damages, where a party stipulates against the doing of certain acts or the existence of certain conditions, or for * * * performance of any kind, * * * then the value of performance of the contract will measure the •damages recoverable for the breach.” A question has been raised as to the sufficiency of the evidence upon which the judgment was rendered. There was evidence tending to prove the amount recovered, and under our statute, the judgment of the Appellate Court, affirming the judgment of the circuit court, is conclusive. Perceiving no error, the judgment of the Appellate Court will be affirmed. Judgment affirmed.